COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Oscar Gerardo Davila v. The State of Texas

Appellate case number:   01-12-01174-CR

Trial court case number: 1322703

Trial court:             263rd Judicial District Court of Harris County

       The memorandum opinion and judgment issued in this appeal on May 15, 2014 are
hereby withdrawn. See TEX. R. APP. P. 19.1, 19.2. This case is still pending before the Court.
       Panel consisting of Justices Jennings, Sharp, and Brown.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_________________________
                   Acting individually Acting for the Court


Date: ___July 14, 2014         __